        Case 4:19-cv-01751-DMR Document 56 Filed 02/12/20 Page 1 of 2



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Ruben Peña (Bar No. 328106)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     ruben@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12

13                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15
     PETER TODD, an individual,               Case No. 4:19-cv-01751-DMR
16
                   Plaintiff,                 PLAINTIFF’S NOTICE OF CHANGE OF
17                                            COUNSEL
            v.
18

19   ISIS AGORA LOVECRUFT, an
     individual,
20
                   Defendant.
21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                     PLAINTIFF’S NOTICE OF CHANGE OF
                                                    COUNSEL
        Case 4:19-cv-01751-DMR Document 56 Filed 02/12/20 Page 2 of 2



1              PLEASE TAKE NOTICE THAT the following attorney is no longer counsel of
2    record for Plaintiff Peter Todd in this action and should no longer receive notices of
3    electronic filing or other case activity through the ECF system in this action: Tomasz
4    Roman Barczyk.
5              Plaintiff continues to be represented by Kronenberger Rosenfeld, LLP in this
6    action.
7

8    Respectfully Submitted,
9    DATED: February 12, 2020                       KRONENBERGER ROSENFELD, LLP
10
                                                    By:    s/ Jeffrey M. Rosenfeld
11
                                                               Jeffrey M. Rosenfeld
12
                                                    Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                           PLAINTIFF’S NOTICE OF CHANGE OF
                                                1         COUNSEL
